


116 HRES 844 EH: Providing for consideration of the bill (H.R. 2546) to designate certain lands in the State of Colorado as components of the National Wilderness Preservation System, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 79) removing the deadline for the ratification of the equal rights amendment; and for other purposes.
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 844
In the House of Representatives, U. S.,

February 11, 2020

RESOLUTION
Providing for consideration of the bill (H.R. 2546) to designate certain lands in the State of Colorado as components of the National Wilderness Preservation System, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 79) removing the deadline for the ratification of the equal rights amendment; and for other purposes.
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2546) to designate certain lands in the State of Colorado as components of the National Wilderness Preservation System, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this section and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–50 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 79) removing the deadline for the ratification of the equal rights amendment. All points of order against consideration of the joint resolution are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the joint resolution shall be considered as adopted. The joint resolution, as amended, shall be considered as read. All points of order against provisions in the joint resolution, as amended, are waived. The previous question shall be considered as ordered on the joint resolution, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions. 
3.House Resolution 842 is hereby adopted.  4.On any legislative day during the period from February 14, 2020, through February 24, 2020— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I.   Cheryl L. Johnson,Clerk. 